Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims required for species restriction in the action dated 9/18/19 and not cancelled will be rejoined as claims 1 is directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(b), all claims possibly restricted due to being directed to an unelected species, and withdrawn from consideration as a result of a response to the restriction requirement dated 1/20/20, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed species previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the species restriction requirement as set forth in the Office action mailed on 9/18/19 is hereby withdrawn
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The below amendment of canceling claim 11 due it’s limitations already being in independent claim 1, and claims 17-21 due to the independent claim 17 not including the allowable subject matter of claim 1 was approved in the interview with Alicia Hayter (Reg. 67,093) on 3/2/21.          

Claims (amended): 

11. (Cancelled) 
17. (Cancelled) 
18. (Cancelled) 
19. (Cancelled) 
20. (Cancelled) 
21. (Cancelled) 




Reason for Allowance
Claims 1, 4-8, 10, and 12-16 are being allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art does not anticipate nor render obvious the combination set forth in the independent claims of a heat exchanger with the manifolds and microtubes as claimed, specifically where the microtubes within at least one of the plurality of rows are formed into a plurality of distinct groups of microtubes, each of the plurality of groups of microtubes including at least two integrally formed microtubes, with at least partial separation between the groups of microtubes is not taught or obvious.
The closest prior art of record is over Doty (U.S. Patent Re. 33,528) and Park et al. (U.S. PGPub 2013/0292104).
Doty teaches a heat exchanger (Fig. 3) comprising an inlet manifold (combination of element 3 & 2 on left side of fig. 3); an outlet manifold (combination of element 3 & 2 on right side of fig. 3) arranged generally parallel to the inlet manifold (per fig. 3), the outlet manifold being separated from the inlet manifold by a distance (per Fig. 3); and a plurality of microtubes (each of elements 1) configured to fluidly couple the inlet manifold and the outlet manifold (per fig. 3), wherein the plurality of microtubes are arranged within a plurality of rows, and the microtubes within at least one row of the plurality of rows are substantially parallel (see annotated figure below), at least one of the plurality of rows including a plurality of distinct groups of microtubes.  
Park teaches each pipetube having at least two parallel flow channels (per fig 2, elements 25 created by 22, wherein a cross-sectional shape of the separate groups is generally rectangular with rounded corners (per fig. 2 and para. 0044).   
This prior art individually or in combination with other prior art does not teach or make obvious the combination set forth in the independent claim of a heat exchanger with the manifolds and microtubes as claimed, specifically where the microtubes within at least one of the plurality of rows are formed into a plurality of distinct groups of microtubes, each of the plurality of groups of microtubes including at least two integrally formed microtubes, with at least partial separation between the groups of microtubes as in independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763